DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakata et al (US Patent Application Publication 2010/0123132) in view of Sakakura et al (US Patent Application Publication 2009/0134399).
Regarding claim 2, Nakata et al disclose an electronic device comprising:
an island-shaped oxide semiconductor layer 4 comprising In, Ga, and Zn [see Fig. 6C; see also paragraph 0175];
a silicon oxide film 3 over the oxide semiconductor layer [see Fig. 6D; see also paragraph 0181];
a gate electrode 2 over the silicon oxide film [see Fig. 6E; see also paragraph 0182];
a first contact electrode 5 connected to the oxide semiconductor layer;
a second contact electrode 5 connected to the oxide semiconductor layer [see Fig. 6H; see also paragraph 0183]; 
wherein the silicon oxide film does not comprise nitrogen [see paragraph 0181],
wherein the silicon oxide film is in contact with each of the island-shaped oxide semiconductor layer and the gate electrode [see Fig. 6D], and
wherein a nitrogen concentration in the oxide semiconductor layer is 1x1019 atoms/cm3 or less [see paragraph 0175, wherein there is no mention of nitrogen being present in the oxide semiconductor layer, or in the source material for forming it; thus, it is reasonable for one of ordinary skill in the art to assume that the nitrogen concentration is zero or close to zero]. 
Nakata et al do not disclose an EL element connected to the second contact electrode; Nakata et al do disclose the inclusion of a pixel electrode in another embodiment [see paragraph 0304]. One such as Sakakura et al disclose a substantially similar electronic device comprising an electroluminescence device, the electroluminescence display device comprising:
an island-shaped semiconductor layer [see Fig. 1; the layer is that including the source 13 and the drain 14 regions with a channel region therebetween];
a gate insulator layer 12 over the semiconductor layer;
a gate electrode 15 over the gate insulator layer;
a first contact electrode 17a-17d connected to the semiconductor layer;
a second contact electrode 18a-18d connected to the semiconductor layer; and
an EL element 20a, 20b, 21 connected to the second contact electrode [see Fig. 1; see also paragraph 0072].
It would have been obvious to one of ordinary skill in the art at the time of invention to include the EL element of Sakakura et al in the device of Nakata et al in order to allow for electrical communication between the TFT formed by Nakata et al and a light-emitting region, i.e. a pixel, which is disclosed as desirable by Nakata et al.
Regarding claim 3, the prior art of Nakata et al and Sakakura et al disclose the electroluminescence display device according to claim 2. Furthermore, Nakata et al disclose wherein a thickness of the oxide semiconductor layer is 20 to 80 nm [see paragraph 0175, wherein the oxide semiconductor layer is disclosed to have an exemplary thickness of 20 nm].
Regarding claim 4, Nakata et al disclose an electronic device comprising:
an island-shaped oxide semiconductor layer 4 comprising In, Ga, and Zn [see Fig. 6C; see also paragraph 0175];
a silicon oxide film 3 over the oxide semiconductor layer [see Fig. 6D; see also paragraph 0181];
a gate electrode 2 over the silicon oxide film [see Fig. 6E; see also paragraph 0182];
a first contact electrode 5 connected to the oxide semiconductor layer;
a second contact electrode 5 connected to the oxide semiconductor layer [see Fig. 6H; see also paragraph 0183]; 
wherein the silicon oxide film does not comprise nitrogen [see paragraph 0181],
wherein the silicon oxide film is in contact with each of the island-shaped oxide semiconductor layer and the gate electrode [see Fig. 6D], 
wherein a nitrogen concentration in the oxide semiconductor layer is 1x1019 atoms/cm3 or less [see paragraph 0175, wherein there is no mention of nitrogen being present in the oxide semiconductor layer, or in the source material for forming it; thus, it is reasonable for one of ordinary skill in the art to assume that the nitrogen concentration is zero or close to zero],
wherein the oxide semiconductor layer comprises a first off-set region between a region in contact with the first contact electrode and a channel formation region [see Fig. 6H],
wherein the first off-set region does not overlap with any of the first contact electrode and the gate electrode [see Fig. 6H],
wherein the oxide semiconductor layer comprises a second off-set region between a region in contact with the second contact electrode and the channel formation region [see Fig. 6H], and
wherein the second off-set region does not overlap with any of the second contact electrode and the gate electrode [see Fig. 6H]. 
Nakata et al do not disclose an EL element connected to the second contact electrode; Nakata et al do disclose the inclusion of a pixel electrode in another embodiment [see paragraph 0304]. One such as Sakakura et al disclose a substantially similar electronic device comprising an electroluminescence device, the electroluminescence display device comprising:
an island-shaped semiconductor layer [see Fig. 1; the layer is that including the source 13 and the drain 14 regions with a channel region therebetween];
a gate insulator layer 12 over the semiconductor layer;
a gate electrode 15 over the gate insulator layer;
a first contact electrode 17a-17d connected to the semiconductor layer;
a second contact electrode 18a-18d connected to the semiconductor layer; and
an EL element 20a, 20b, 21 connected to the second contact electrode [see Fig. 1; see also paragraph 0072].
It would have been obvious to one of ordinary skill in the art at the time of invention to include the EL element of Sakakura et al in the device of Nakata et al in order to allow for electrical communication between the TFT formed by Nakata et al and a light-emitting region, i.e. a pixel, which is disclosed as desirable by Nakata et al.
Regarding claim 5, the prior art of Nakata et al and Sakakura et al disclose the electroluminescence display device according to claim 4. Furthermore, Nakata et al disclose wherein a thickness of the oxide semiconductor layer is 20 to 80 nm [see paragraph 0175, wherein the oxide semiconductor layer is disclosed to have an exemplary thickness of 20 nm].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899